Citation Nr: 0125426	
Decision Date: 10/29/01    Archive Date: 11/05/01	

DOCKET NO.  00-11 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Meniere's disease as 
secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	C. G. Muse, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


REMAND

The April 2000 RO decision denied service connection for 
Meniere's disease as secondary to service-connected bilateral 
hearing loss on the basis that the claim was not well 
grounded.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefines the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and is applicable to all 
claims filed on or after the date of enactment.  See also 
recently published regulations at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  

During the veteran's personal hearing, before a Member of the 
Board in July 2001, at page 5, the veteran testified that a 
VA doctor had advised him that tests had shown conclusively 
that he did have Meniere's disease and that it was connected 
to hearing in his ear.  The record does not indicate that 
copies of VA treatment records, containing this opinion, have 
been associated with the claims file.  Although the veteran 
was afforded a VA ear examination in December 1999, the 
examiner did not offer an opinion regarding whether the 
veteran had Meniere's disease or the etiology thereof.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and request that they 
provide the dates and locations of all VA 
facilities from which the veteran has 
received care for Meniere's disease, 
including the VA facility where the VA 
doctor is located that indicated to the 
veteran that there was a relationship 
between his Meniere's disease and his 
hearing in his ear, as reported on page 5 
of the July 2001 personal hearing 
transcript.  The RO should then contact 
any identified VA facility and attempt to 
obtain copies of all pertinent treatment 
records that have not been previously 
obtained.

2.  The veteran and his representative 
should be advised that they should obtain 
a written statement from the VA doctor, 
identified on page 5 of the July 2001 
transcript, indicating that the veteran 
has Meniere's disease and that it is a 
result of his service-connected hearing 
loss.  This statement should be 
associated with the veteran's claims 
file.

3.  Then, the veteran should be afforded 
an appropriate VA examination to 
determine the existence and etiology of 
any currently manifested Meniere's 
disease.  All necessary tests and studies 
should be accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer any opinion as to 
whether it is at least as likely as not 
that the veteran currently has Meniere's 
disease and, if so, whether it is at 
least as likely as not that Meniere's 
disease is proximately due to or the 
result of, or been chronically worsened 
by, the veteran's service-connected 
bilateral hearing loss.  A complete 
rationale for all opinions offered should 
be provided.

4.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



